UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 2, 2012 PUBLIC STORAGE (Exact Name of Registrant as Specified in its Charter) Maryland 001-33519 95-3551121 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 701 Western Avenue, Glendale, California 91201-2349 (Address of Principal Executive Offices) (Zip Code) (818) 244-8080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Form 8-K and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 2.02Results of Operations and Financial Condition and Exhibits OnAugust 2, 2012 Public Storage announced its financial results for the quarter endedJune 30, 2012. The full text of the press releaseissued in connection with the announcement isincluded as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit 99.1—Press Release datedAugust 2, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 2, 2012 PUBLIC STORAGE By: /s/ John Reyes John Reyes Chief Financial Officer
